Case 7:19-cr-00700-VB Document 290 Filed 04/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Seen eee eee - —— ---X

UNITED STATES OF AMERICA,

Vv.

JESSE DABBS, ; 19 CR 700-2 (VB)
Defendant. :

ee ee ec ee a ee ee ee x

Sentencing in this case has been scheduled for May 7, 2021, at 2:30 p.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTR Y%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: April 21, 2021
White Plains, NY

SO ORDERED:

Vu,

Vincent L. Briccetti
United States District Judge

 

 
